Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on March 16, 2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPub No: 2015/0215235) in view of Morandin (US Patent No: 7,643,430), hereafter referred to as Li and Morandin, respectively.

With regards to claims 1 and 7, Li teaches through Morandin, a method for establishing a forwarding path in a network, wherein the network comprises a super controller (SC) and a plurality of domain controllers (DCs), the SC manages the plurality of DCs, each of the plurality of DCs manages one domain (Li teaches an inter-domain controller (i.e. SC), multiple domain controllers (i.e. DCs); see paragraph 38, Li), and the method comprises: 

(Li explains how network statuses can be consolidated in border elements within a border database. The border database contains information such as path congestion information (i.e. latency), and QoS and cost (either qualify as types of service); see paragraphs 39 and 53, Li); 

selecting, by the SC, a latency distribution manner based on the service request message (Li teaches inter-domain allocation constraints to constrain/limit provisioning to respective domains to ensure traffic is satisfied; see paragraph 39, Li); 

dividing, by the SC, the first latency into a plurality of latency periods based on the latency distribution manner (see Morandin below), 

wherein the plurality of latency periods are in a one-to-one correspondence to the plurality of DCs (Li explains distributed traffic engineering the domains to allocate to ensure traffic flow via domain controllers; see paragraphs 34-35 and 39, Li); 

sending, by the SC, each of the plurality of latency periods to a DC corresponding to the latency period, and triggering each of the plurality of DCs to establish a forwarding path segment in the domain managed by the DC, wherein a latency of each forwarding path segment is less than or equal to a latency period corresponding to the DC (Li explains establishing forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraph 28, Li. Rates are allocated to traffic are equal or does not exceed the rates of the border links; see paragraph 45, Li. The traffic flow through a domain is optimized corresponding to a rate limit; see paragraph 46, Li); 

and connecting, by the SC, the plurality of forwarding path segments established by the plurality of DCs, to form the forwarding path (Li explains using the forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraphs 28 and 39, Li).  

	While Li teaches distributing traffic to domains, Li does not explicitly cite dividing into a plurality of latency periods. In the same field of endeavor, Morandin also teaches a network that can determine path delays; see abstract, Morandin. In particular, Morandin teaches a plurality of domain managers (i.e. domain controllers) that are managed by a supervisor (i.e. super controller); see column 9, lines 20-23, Morandin. Morandin goes on to explain how traffic forwarding congestion (i.e. latency) is determined considering how it affects window sizes and transmission rates (i.e. latency periods), where window sizes are calculated using values associated with forwarding delays (i.e. dividing into a plurality of periods based on latency manner); see column 3, lines 58-63, Morandin. By having accurate measurements of forwarding, more effective control and optimization of network transmissions can be established; see column 3, lines 58-60, Morandin. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Morandin with those of Li, to allow for more effective control and optimization of network transmissions; see column 3, lines 58-60, Morandin.


With regards to claim 13, Li teaches through Morandin, a method for establishing a forwarding path in a network, wherein the network comprises a super controller (SC) and a plurality of domain controllers (DCs), the SC manages the plurality of DCs, each of the plurality of DCs manages one domain (Li teaches an inter-domain controller (i.e. SC), multiple domain controllers (i.e. DCs); see paragraph 38, Li), and the method comprises: 

(Li explains how network statuses can be consolidated in border elements within a border database. The border database contains information such as path congestion information (i.e. latency), and QoS and cost; see paragraphs 39 and 53, Li. Li explains distributed (i.e. divided) traffic engineering the domains to allocate to ensure traffic flow; see paragraphs 34-35 and 39, Li)

and then divides a first latency in the service request message (see Morandin below);

establishing, by the DC, a forwarding path segment in the managed domain, 39wherein a latency of the forwarding path segment is less than or equal to the latency period (Li explains establishing forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraph 28, Li. Rates are allocated to traffic are equal or does not exceed the rates of the border links; see paragraph 45, Li. The traffic flow through a domain is optimized corresponding to a rate limit; see paragraph 46, Li); 

and sending, by the DC, information about the forwarding path segment to the SC, and triggering the SC to connect the plurality of forwarding path segments established by the plurality of DCs, to form a forwarding path (Li explains using the forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraphs 28 and 39, Li).  

	While Li teaches distributing traffic to domains, Li does not explicitly cite dividing into a plurality of latency periods. In the same field of endeavor, Morandin also teaches a network that can determine path delays; see abstract, Morandin. In particular, Morandin teaches a plurality of domain managers (i.e. domain controllers) that are managed by a supervisor (i.e. super controller); see column 9, lines 20-23, Morandin. Morandin goes on to explain how traffic forwarding congestion (i.e. latency) is determined considering how it affects window sizes and transmission rates (i.e. latency periods), where window sizes are calculated using values associated with forwarding delays (i.e. dividing into a plurality of periods based on latency manner); see column 3, lines 58-63, Morandin. By having accurate measurements of forwarding, more effective control and optimization of network transmissions can be established; see column 3, lines 58-60, Morandin. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Morandin with those of Li, to allow for more effective control and optimization of network transmissions; see column 3, lines 58-60, Morandin.


With regards to claim 19, Li teaches through Morandin, the method wherein the latency distribution calculation manner selected by the SC is a customized latency rate distribution manner, and the SC divides the first latency based on a ratio specified by a user, to obtain the latency period (see reduction factor of a fraction column 8, lines 4-25, Morandin).  


With regards to claim 20, Li teaches through Morandin, a domain controller (DC) for establishing a forwarding path in a network, wherein the network comprises a super controller SC and a plurality of DCs, the SC manages the plurality of DCs, each of the plurality of DCs manages one domain, and the DC (Li teaches an inter-domain controller (i.e. SC), multiple domain controllers (i.e. DCs); see paragraph 38, Li) comprises: 

a network interface; and a processor coupled to the network interface, wherein the network interface is configured to receive a latency period sent by the SC, 41the latency period is obtained by the SC after the SC selects a latency distribution manner based on a service request message (Li explains distributed (i.e. divided) traffic engineering the domains to allocate to ensure traffic flow; see paragraphs 34-35 and 39, Li. Li further explains how network statuses can be consolidated in border elements within a border database. The border database contains information such as path congestion information (i.e. latency), and QoS and cost (either qualify as types of service); see paragraphs 39 and 53, Li. Li teaches inter-domain allocation constraints to constrain/limit provisioning to respective domains to ensure traffic is satisfied; see paragraph 39, Li)

and the SC divides a first latency in the service request message, the processor is configured to establish a forwarding path segment, wherein a latency of the forwarding path segment is less than or equal to the latency period (see Morandin below);

and the network interface is configured to send information about the forwarding path segment to the SC, and trigger the SC to connect the plurality of forwarding path segments established by the establishment units, to form the forwarding path (Li explains establishing forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraph 28, Li. Rates are allocated to traffic are equal or does not exceed the rates of the border links; see paragraph 45, Li. The traffic flow through a domain is optimized corresponding to a rate limit; see paragraph 46, Li. Li explains using the forwarding tables to determine which traffic is forwarded over which links based on priorities and other parameters; see paragraphs 28 and 39, Li).

	While Li teaches distributing traffic to domains, Li does not explicitly cite dividing into a plurality of latency periods. In the same field of endeavor, Morandin also teaches a network that can determine path delays; see abstract, Morandin. In particular, Morandin teaches a plurality of domain managers (i.e. domain controllers) that are managed by a supervisor (i.e. super controller); see column 9, lines 20-23, Morandin. Morandin goes on to explain how traffic forwarding congestion (i.e. latency) is determined considering how it affects window sizes and transmission rates (i.e. latency periods), where window sizes are calculated using values associated with forwarding delays (i.e. dividing into a plurality of periods based on latency manner); see column 3, lines 58-63, Morandin. By having accurate measurements of forwarding, more effective control and optimization of network transmissions can be established; see column 3, lines 58-60, Morandin. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Morandin with those of Li, to allow for more effective control and optimization of network transmissions; see column 3, lines 58-60, Morandin.


The obviousness motivation applied to independent claims 1, 7, 13, and 20 are applicable to their respective dependent claims.


Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  That is an independent claim were amended by appending/adding one/more of the objected to dependent claim(s) into the independent claim, such an amended independent claim would be deemed allowable. Please not dependencies do matter, so if claim 3 is objected to and is dependent upon claim 2, claim 1 needs to incorporate claims 2 and 3. 



Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. The following are the examiner’s responses to the applicant’s arguments.
The principle argument presented by the applicant focuses on the claim limitation, “…diving by the SC, the first latency into a plurality of latency periods based on the latency distribution manner”.  Applicant contends that neither prior art teaches this claim limitation. 
In particular, the applicant contends that Morandin cannot teach such a limitation because Morandin allegedly sets the window size instead of dividing it. Applicant further argues that Morandin’s window size is not the same as the claimed latency or period. 
The examiner respectfully disagrees with the applicant’s argument. Morandin teaches using RTT to determine path delays; see abstract, Morandin. In particular, Morandin explains how traffic forwarding congestion (i.e. latency) is determined to consider how it affects window sizes (i.e. latency periods) and transmission rates; see column 3, lines 58-63, Morandin. Window sizes are calculated using values associated with forwarding delays (i.e. dividing into a plurality of latency periods based on latency manner); see column 3, lines 58-63, Morandin.  
Here window sizes are determined based on forwarding delay values. There could be larger windows in fewer quantity or smaller windows in greater quantity, used to transport the same amount of data. This data to be sent is broken down into pieces and filled into these numbers of windows. Therefore, it is fair to equate the determination of the number of windows to dividing, and not merely setting. 
Furthermore, the windows are all the same size and as such, some or all these window(s) may not be filled fully with the broken-down data, the rest being filled with null data or left empty. Again, window sizes are determined based on forwarding delay values. Thus, this breaking of data into several windows is deemed equivalent to dividing the latency into latency periods. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456